Exhibit 10.2

Dated 18 August 2009

LEASE

relating to

14 PRIDE POINT DRIVE, PRIDE PARK, DERBY DE24 8 BX

between

LAMBHAR SINGH RAI AND SUKHJIT KAUR RAI AND

COSMIC CONCEPTS LIMITED

and

Lionbridge (UK) Limited



--------------------------------------------------------------------------------

PRESCRIBED CLAUSES

 

LR1. Date of lease   18 August 2009

LR2. Title number(s)

LR2.1 Landlord’s title number(s)

DY424130

LR2.2 Other title numbers

Not applicable

LR3. Parties to this lease

Landlord

LAMBHAR SINGH RAI and SUKHJIT KAUR RAI

of 101 Field Rise, Littleover, Derby, DE23 1DF

and COSMIC CONCEPTS LIMITED (Company Registration Number 04436652)

120 Merlin Way, Mickleover, Derby, DE3 0UJ

Tenant

LIONBRIDGE (UK) LIMITED (Company Registration Number 1295207) whose registered
office is at Copthhall, Terrace, Coventry CV1 2FP

Other parties

None

Guarantor

None

LR4. Property

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

See the definition of “Premises” in clause 1.26 of this lease.

LR5. Prescribed statements etc.

None

LR6. Term for which the Property is leased

The term as specified in this lease at clause 1.35. in the definition of “Term”



--------------------------------------------------------------------------------

LR7. Premium

None

LR8. Prohibitions or restrictions on disposing of this lease

This lease contains a provision that prohibits or restricts dispositions

LR9. Rights of acquisition etc.

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

None

LR9.3 Landlord’s contractual rights to acquire this lease

None

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

None

LR11. Easements

LR11.1 Easements granted by this lease for the benefit of the Property

The easements as specified in Schedule 2 of this Lease

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

The easements as specified in Schedule 1 of this lease.

LR12. Estate rentcharge burdening the Property

None

LR13. Application for standard form of restriction

None

LR14. Declaration of trust where there is more than one person comprising the
Tenant



--------------------------------------------------------------------------------

THIS LEASE is made the 18 day of August BETWEEN:

 

(1) LAMBHAR SINGH RAI and SUKHJIT KAUR RAI of 101 Field Rise, Littleover, Derby,
DE23 1DF and COSMIC CONCEPTS LIMITED (Company Registration Number 04436652) of
120 Merlin Way, Mickleover, Derby, DE3 0UJ (‘the Landlord’) and

 

(2) LIONBRIDGE (UK) LIMITED (Company Registration Number 01295207) of Copthall
Terrace, Coventry CV1 2FP (‘the Tenant’)

NOW THIS DEED WITNESSES as follows:

 

1 Definitions and interpretation

For all purposes of this Lease the terms defined in this clause have the
meanings specified.

 

  1.1 ‘The Conduits’

‘The Conduits’ means the pipes, sewers, drains, mains, ducts, conduits, gutters,
watercourses, wires, cables, channels, flues and all other conducting media —
including any fixings, louvres, cowls, covers and any other ancillary apparatus
— that are in, on, over or under the Premises.

 

  1.2 ‘The Term’

‘The Term’ means five (5) years commencing on and including the 18 day of August
2009.

 

  1.3 ‘Development’

References to ‘development’ are references to development as defined by the Town
and Country Planning Act 1990 Section 55.

 

  1.4 Gender and number

Words importing one gender include all other genders; words importing the
singular include the plural and vice versa.

 

  1.5 Headings

The clause, paragraph and schedule headings and the table of contents do not
form part of this document and are not to be taken into account in its
construction or interpretation. (amend if marginal notes are used)

 

  1.6 ‘The Initial Rent’

‘The Initial Rent’ means from and including 18 August 2009 to and including
17 August 2011 the sum of £50,000.00 (Fifty Thousand Pounds) a year, from and
including 18 August 2011 to and including 17 August 2012 the sum of £55,000.00
(Fifty Five Thousand Pounds) a year, from and including 18 August 2012 to and
including 17 August 2013 the sum of £60,000.00 (Sixty Thousand Pounds) a year
and from and including 18 August 2013 to and including 17 August 2014 the sum of
£70,000.00 (Seventy Thousand Pounds) a year.

 

  1.7 ‘The Insurance Rent’

‘The Insurance Rent’ means the sums that the Landlord from time to time pays:-

 

  1.7.1     

by way of premium for insuring the Premises, including insuring for loss of
rent, in accordance with his obligations contained in this Lease,

 

  1.7.2     

by way of premium for insuring in such amount and on such terms as the Landlord
acting reasonably considers appropriate against all liability of the Landlord to
third parties arising out of or in connection with any matter including or
relating to the Premises, and

 

  1.7.3     

for insurance valuations (but not more than once in any twelve month period)



--------------------------------------------------------------------------------

  1.8 ‘The Insured Risks’

‘The Insured Risks’ means the risks of loss or damage by fire, storm, tempest,
earthquake, lightning, explosion, riot, civil commotion, malicious damage,
terrorism, impact by vehicles and by aircraft and articles dropped from aircraft
— other than war risks — flood damage and bursting and overflowing of water
pipes and tanks, and such other risks, whether or not in the nature of the
foregoing, as the Landlord acting reasonably from time to time decides to insure
against.

 

  1.9 ‘Interest’

References to ‘interest’ are references to interest payable during the period
from the date on which the payment is due to the date of payment, both before
and after any judgment, at the Interest Rate then prevailing or, should the base
rate referred to in clause 1.10 ‘THE INTEREST RATE’ cease to exist, at another
rate of interest closely comparable with the Interest Rate to be agreed between
the parties or in default of agreement to be decided on by the Landlord acting
reasonably.

 

  1.10 ‘The Interest Rate’

‘The Interest Rate’ means the rate of 4% a year above the base lending rate of
The Royal Bank of Scotland or such other bank as the Landlord from time to time
nominates in writing .

 

  1.11 Interpretation of ‘consent’ and ‘approved’

 

  1.11.1 Prior written consent or approval

References to ‘consent of the Landlord’ or words to similar effect are
references to a prior written consent signed by or on behalf of the Landlord and
references to the need for anything to be ‘approved by the Landlord’ or words to
similar effect are references to the need for a prior written approval by or on
behalf of the Landlord.

 

  1.11.2 Consent or approval of mortgagee or head landlord

Any provisions in this Lease referring to the consent or approval of the
Landlord are to be construed as also requiring the consent or approval of any
mortgagee of the Premises and any head landlord where that consent is required
under a mortgage or headlease in existence at the date of this document. Nothing
in this Lease is to be construed as imposing any obligation on a mortgagee or
head landlord not to refuse any such consent or approval unreasonably.

 

  1.12 Interpretation of ‘the Guarantor’

The expression ‘the Guarantor’ includes any person who enters into covenants
with the Landlord pursuant to clause 3.9.5.2 CONDITIONS or clause 3.23
REPLACEMENT GUARANTOR.

 

  1.13 Interpretation of ‘the Landlord’

The expression ‘the Landlord’ includes the person or persons from time to time
entitled to possession of the Premises when this Lease comes to an end.

 

  1.14 Interpretation of ‘the last year of the Term’ and ‘the end of the Term’

References to ‘the last year of the Term’ are references to the actual last year
of the Term howsoever it determines, and references to the ‘end of the Term’ are
references to the end of the Term whensoever and howsoever it determines.

 

  1.15 Interpretation of ‘the Tenant’

‘The Tenant’ includes any person who is for the time being bound by the tenant
covenants of this Lease except where the name of Servoca plc appears.

 

  1.16 Interpretation of ‘this Lease’

Unless expressly stated to the contrary, the expression ‘this Lease’ includes
any document supplemental to or collateral with this document or entered into in
accordance with this document.



--------------------------------------------------------------------------------

  1.17 Joint and several liability

Where any party to this Lease for the time being comprises two or more persons,
obligations expressed or implied to be made by or with that party are deemed to
be made by or with the persons comprising that party jointly and severally.

 

  1.18 ‘The Liability Period’

‘The Liability Period’ means —

 

  1.18.1     

in the case of any guarantor required pursuant to clause 3.9.5.2 CONDITIONS, the
period during which the relevant assignee is bound by the tenant covenants of
this Lease together with any additional period during which that assignee is
liable under an authorised guarantee agreement,

 

  1.18.2     

in the case of any guarantor under an authorised guarantee agreement, the period
during which the relevant assignee is bound by the tenant covenants of this
Lease, and

 

  1.18.3     

in the case of any guarantor required pursuant to clause 3.9.8.7 TERMS OF A
PERMITTED SUBLEASE, the period during which the relevant assignee of the
sublease is bound by the tenant covenants of that sublease.

 

  1.19 ‘Losses’

References to ‘losses’ are references to liabilities, damages or losses, awards
of damages or compensation, penalties, costs, disbursements and expenses arising
from any claim, demand, action or proceedings.

 

  1.20 ‘The 1954 Act’

‘The 1954 Act’ means the Landlord and Tenant Act 1954 and all statutes,
regulations and orders included by virtue of clause 1.29 REFERENCES TO STATUTES.

 

  1.21 ‘The 1995 Act’

‘The 1995 Act’ means the Landlord and Tenant (Covenants) Act 1995 and all
statutes, regulations and orders included by virtue of clause 1.29 REFERENCES TO
STATUTES.

 

  1.22 Obligation not to permit or suffer

Any covenant by the Tenant not to do anything includes an obligation to use
reasonable endeavours not to permit or suffer that thing to be done by another
person where the Tenant is aware that such act or thing is being done

 

  1.23 ‘The Permitted Use’

‘The Permitted Use’ means use as Offices falling within Class B1(a) of the
Schedule to the Town and Country Planning (Use Classes) Order 1987,
notwithstanding any amendment or revocation of that Order or any other use as
the Landlord from time to time approves, such approval not to be unreasonably
withheld

 

  1.24 ‘The Plan’

‘The Plan’ means the plan annexed to this Lease.

 

  1.25 ‘The Planning Acts’

‘The Planning Acts’ means the Town and Country Planning Act 1990, the Planning
(Listed Buildings and Conservation Areas) Act 1990, the Planning (Consequential
Provisions) Act 1990, the Planning (Hazardous Substances) Act 1990, the Planning
and Compensation Act 1991, the Planning and Compulsory Purchase Act 2004 and all
statutes, regulations and orders included by virtue of clause 1.29 REFERENCE TO
STATUTES.



--------------------------------------------------------------------------------

  1.26 ‘The Premises’

 

  1.26.1 Definition of ‘the Premises’

‘The Premises’ means the land and building known as 14 Pride Point Drive, Pride
Park, Derby, DE24 8BX shown for the purpose of identification only edged red on
the Plan

 

  1.26.2 Interpretation of ‘the Premises’

The expression ‘the Premises’ includes —

 

  1.26.2.1     

all buildings, erections, structures, fixtures, fittings and appurtenances on
the Premises from time to time,

 

  1.26.2.2     

all additions, alterations and improvements carried out during the Term, and

 

  1.26.2.3     

the Conduits,

but excludes the air space above and any fixtures installed by the Tenant or any
predecessors in title that can be removed from the Premises without defacing the
Premises. Unless the contrary is expressly stated, ‘the Premises’ includes any
part or parts of the Premises.

 

  1.27 References to clauses and schedules

Any reference in this document to a clause, paragraph or schedule without
further designation is to be construed as a reference to the clause, paragraph
or schedule of this document so numbered.

 

  1.28 References to rights of access

References to any right of the Landlord to have access to the Premises are to be
construed as extending to any head landlord and any mortgagee of the Premises
and to all persons authorised in writing by the Landlord and any head landlord
or mortgagee, including agents, professional advisers, contractors, workmen and
others where such superior lease or mortgage grants such rights of access to the
head landlord or mortgagee

 

  1.29 References to statutes

Unless expressly stated to the contrary, any reference to a specific statute
includes any statutory extension or modification, amendment or re-enactment of
that statute and any regulations or orders made under it, and any general
reference to a statute includes any regulations or orders made under it.

 

  1.30 ‘The Rent’

‘the Rent’ means the Initial Rent. ‘The Rent’ does not include the Insurance
Rent, but the term ‘the Lease Rents’ means both the Rent and the Insurance Rent.

 

  1.31 ‘The Rent Commencement Date’

‘The Rent Commencement Date’ means the 18 day of August 2009

 

  1.32 ‘The Review Dates’

N/A

 

  1.33 ‘The Office Covenants’

‘The Office Covenants’ means the covenants set out in schedule 4 THE OFFICE
COVENANTS.

 

  1.34 ‘The Surveyor’

‘The Surveyor’ means any reputable person or firm appointed by the Landlord. The
Surveyor may be an employee of the Landlord or a company that is a member of the
same group as the Landlord within the meaning of the 1954 Act Section 42. The
expression ‘the Surveyor’ includes the person or firm appointed by the Landlord
to collect the Lease Rents provided that the person who purports to act as the
Surveyor must be an Associate or Fellow of the Royal Institution of Chartered
Surveyors.



--------------------------------------------------------------------------------

  1.35 ‘The Term’

‘The Term’ means the Contractual Term and any period of holding-over or
extension or continuance of the Contractual Term by statute or common law.

 

  1.36 Terms from the 1995 Act

Where the expressions ‘landlord covenants’, ‘tenant covenants’, or ‘authorised
guarantee agreement’ are used in this Lease they are to have the same meaning as
is given by the 1995 Act Section 28(1).

 

  1.37 ‘VAT’

‘VAT’ means value added tax or any other tax of a similar nature and unless
otherwise expressly stated all references to rents or other sums payable by the
Tenant are exclusive of VAT.

 

  1.38 ‘Decorating Year’

‘Decorating Year’ means 18 day of August 2012.

 

2 Demise

The Landlord lets the Premises to the Tenant with full title guarantee, together
with the benefit of the rights specified in Schedule 2 THE RIGHTS GRANTED but
excepting and reserving to the Landlord the rights specified in schedule 1 THE
RIGHTS RESERVED, to hold the Premises to the Tenant for the Term, subject to the
rights, easements, privileges, restrictions, covenants and stipulations
affecting the Premises contained or referred to in schedule 5 THE SUBJECTIONS
yielding and paying to the Landlord:-

 

  2.1     

the Rent, without any deduction or set off, except as otherwise may be provided
in this Lease, by equal quarterly payments in advance on the usual quarter days
in every year and proportionately for any period of less than a year, the first
such payment, being a proportionate sum in respect of the period from and
including the Rent Commencement Date to and including the day before the quarter
day next after the Rent Commencement Date, to be paid on the date of this
document, and

 

  2.2     

by way of further rent, the Insurance Rent, payable within 14 days of written
demand in accordance with clause 5.4 PAYMENT OF THE INSURANCE RENT.

 

3 The Tenant’s Covenants

The Tenant covenants with the Landlord to observe and perform the requirements
of this clause

 

  3.1 Rent

 

  3.1.1 Payment of the Lease Rents

The Tenant must pay the Lease Rents on the days and in the manner set out in
this Lease, and must not exercise or seek to exercise any right or claim to
withhold rent, or any right or claim to legal or equitable set-off .

 

  3.1.2 Payment by banker’s order

If so required in writing by the Landlord, the Tenant must pay the Lease Rents
by banker’s order or credit transfer to any bank and account that the Landlord
nominates from time to time.

 

  3.2 Outgoings and VAT

The Tenant must pay, and must indemnify the Landlord against —



--------------------------------------------------------------------------------

  3.2.1     

all rates, taxes, assessments, duties, charges, impositions and outgoings that
are now or may at any time during the Term be charged, assessed or imposed upon
the Premises or on the owner or occupier of them, excluding any payable by the
Landlord occasioned by receipt of the Lease Rents or by any disposition of or
dealing with this Lease, or ownership of any interest reversionary to the
interest created by it — provided that if the Landlord suffers any loss of
rating relief that may be applicable to empty premises after the end of the Term
because the relief has been allowed to the Tenant in respect of any period
before the end of the Term, then the Tenant must make good such loss to the
Landlord,

 

  3.2.2     

all VAT that may from time to time be charged on the Lease Rents or other sums
payable by the Tenant under this Lease in exchange for a valid VAT invoice
addressed to the Tenant, and

 

  3.2.3     

all VAT incurred in relation to any costs that the Tenant is obliged to pay or
in respect of which he is required to indemnify the Landlord under the terms of
this Lease, save where such VAT is recoverable or available for set-off by the
Landlord as input tax.

 

  3.3 Cost of services consumed

The Tenant must pay to the suppliers all charges for electricity, water, gas,
telecommunications and other services consumed or used at or in relation to the
Premises, including meter rents and standing charges, and must comply with the
lawful requirements and regulations of their respective suppliers.

 

  3.4 Repair, cleaning and decoration

 

  3.4.1 Repair of the Premises

The Tenant must repair the Premises and keep them in good condition and repair,
except for damage caused by one or more of the Insured Risks save to the extent
that the insurance money is irrecoverable due to any act or default of the
Tenant or anyone at the Premises expressly or by implication with his authority
other than the Landlord and its servant and agents PROVIDED THAT the Tenant has
not made good such shortfall PROVIDED ALWAYS the Tenant shall not be obliged to
put the Property into any better state of repair than that evidenced by the
Schedule of Condition attached hereto and initialled by or on behalf of the
parties to this Lease and PROVIDED FURTHER that nothing in this Lease shall be
construed as obliging the Tenant to remedy any inherent defect of whose
existence the Tenant has notified during the Term, notified the Landlord or any
want or repair which is attributable to such inherent defect which manifests
itself during the Term.

 

  3.4.2 Replacement of landlord’s fixtures

The Tenant must replace from time to time any landlord’s fixtures and fittings
in the Premises that are beyond repair at any time during or at the end of the
Term.

 

  3.4.3 Cleaning and tidying

The Tenant must keep the Premises clean and tidy and clear of all rubbish.

 

  3.4.4 The Open Land

 

  3.4.4.1 Care of the Open Land

The Tenant must keep any part of the Premises that is not built on (‘the Open
Land’) adequately surfaced, in good condition and free from weeds and must keep
all landscaped areas properly cultivated.

 

  3.4.4.2 Storage on the Open Land

The Tenant must not store anything on the Open Land or bring anything onto it.

 

  3.4.4.3 Rubbish on the Open Land

The Tenant must not deposit any waste, rubbish or refuse on the Open Land.



--------------------------------------------------------------------------------

  3.4.4.4 Vehicles on the Open Land

The Tenant must not keep or store any vehicle, caravan or movable dwelling on
the Open Land.

 

  3.4.5 Care of abutting land

The Tenant must not cause any land, roads or pavements abutting the Premises to
be untidy or dirty and in particular, but without prejudice to the generality of
the foregoing, must not deposit refuse or other materials on them.

 

  3.4.6 Decoration

In the Decorating Year the Tenant must redecorate the outside and inside of the
Premises, and in the last year of the Term (but not more than once in any 12
month period) in a good and workmanlike manner, with appropriate materials of
good quality, to the reasonable satisfaction of the Surveyor.

 

  3.4.7 Shared facilities

Where the use of any of the Conduits or any boundary structures or other things
is common to the Premises and other property, the Tenant must be responsible
for, and indemnify the Landlord against, all sums due from the owner, tenant or
occupier of the Premises in relation to those Conduits, boundary structures or
other things and must undertake all work in relation to them that is his
responsibility.

 

  3.5 Waste and alterations

 

  3.5.1 Waste, additions and alterations

The Tenant must not commit any waste, make any addition to the Premises, unite
the Premises with any adjoining premises, or make any alteration to the Premises
except as permitted by the provisions of this clause 3.5.

 

  3.5.2 Pre-conditions for alterations

The Tenant must not make any alterations to the Premises unless he first :-

 

  3.5.2.1     

obtains and complies with the necessary consents of the competent authorities
and pays their charges for them,

 

  3.5.2.2     

makes an application to the Landlord for consent, supported by drawings and
where appropriate a specification in duplicate prepared by an architect, or a
member of some other appropriate profession, who where reasonably necessary must
supervise the work throughout to completion,

 

  3.5.2.3     

pays the reasonable and proper fees of the Landlord and (where such consent is
required having regard to clause 1.11.2.) any head landlord, any mortgagee and
their respective professional advisers,

 

  3.5.2.4     

enters into any covenants the Landlord reasonably requires as to the execution
and reinstatement of the alterations, and

 

  3.5.2.5     

obtains the consent of the Landlord, whose consent may not be unreasonably
withheld or delayed.

In the case of any works of a substantial nature, the Landlord may (acting
reasonably) require the Tenant to provide, before starting the works, adequate
security in the form of a deposit of money or the provision of a bond, as
assurance to the Landlord that any works he permits from time to time will be
fully completed.



--------------------------------------------------------------------------------

  3.5.3 Removal of alterations

At the end of the Term, if so requested by the Landlord, the Tenant must remove
any additional buildings, additions, alterations or improvements made to the
Premises, and must make good any part of the Premises damaged by their removal.

 

  3.5.4 Connection to the Conduits

The Tenant must not make any connection with the Conduits except in accordance
with plans and specifications approved by the Landlord, whose approval may not
be unreasonably withheld, and (if necessary) subject to consent to make the
connection having previously been obtained from the competent authority,
undertaker or supplier.

 

  3.6 Aerials, signs and advertisements

 

  3.6.1 Masts and wires

Not without the previous consent I writing of the Landlord (such consent not to
be unreasonably withheld or delayed) to erect any pole or mast on the Premises,
whether in connection with telecommunications or otherwise.

 

  3.6.2 Advertisements

The Tenant must not, without the consent of the Landlord (such consent not to be
unreasonably withheld or delayed), fix to or exhibit on the outside of the
Premises, or fix to or exhibit through any window of the Premises, or display
anywhere on the Premises so as not to be visible from the outside, any placard,
sign, notice, fascia board or advertisement.

 

  3.7 Statutory obligations

 

  3.7.1 General provision

The Tenant must comply in all respects with the requirements of any statutes,
and any other obligations so applicable imposed by law or by any byelaws,
applicable to the Premises or the trade or business for the time being carried
on there.

 

  3.7.2 Particular obligations

 

  3.7.2.1 Works required by statute, department or authority

Without prejudice to the generality of clause 3.7.1, the Tenant must execute all
works and provide and maintain all arrangements on or in respect of the Premises
or the use to which they are being put that are required in order to comply with
the requirements of any statute already or in the future to be passed, or the
requirements of any government department, local authority or other public or
competent authority or court of competent jurisdiction, regardless of whether
the requirements are imposed on the owner, the occupier, or any other person.

 

  3.7.2.2 Acts causing losses

Without prejudice to the generality of clause 3.7.1, the Tenant must not do in
or near the Premises anything by reason of which the Landlord may incur any
losses under any statute.

 

  3.7.2.3 Construction (Design and Management) Regulations

Without prejudice to the generality of clause 3.7.1, the Tenant must comply with
the provisions of the Construction (Design and Management) Regulations 1994
(‘the CDM Regulations’), be the only client as defined in the provisions of the
CDM Regulations, fulfil, in relation to all and any works, all the obligations
of the client as set out in or reasonably to be inferred from the CDM
Regulations, and make a declaration to that effect to the Health and Safety
Executive in accordance with the Approved Code of Practice published from time
to time by the Health and Safety Executive in relation to the CDM Regulations.
The provisions of clause 5.7.3 FIRE-FIGHTING EQUIPMENT are to have effect in any
circumstances to which these obligations apply.

 

  3.7.2.4 Delivery of health and safety files

At the end of the Term, the Tenant must forthwith deliver to the Landlord any
and all health and safety files relating to the Premises in accordance with the
CDM Regulations.



--------------------------------------------------------------------------------

  3.8 Entry to inspect and notice to repair

 

  3.8.1 Entry and notice

The Tenant must permit the Landlord on reasonable notice during normal business
hours except in emergency:-

3.8.1.1

to enter the Premises to ascertain whether or not the covenants and conditions
of this Lease have been observed and performed,

3.8.1.2

to view the state of repair and condition of the Premises, and to open up floors
and other parts of the Premises where that is reasonably necessary in order to
do so PROVIDED THAT the Landlord will use reasonable endeavours to ensure that
the Tenant’s business shall not be materially and adversely affected by the
opening up of the floors and

3.8.1.3

to give to the Tenant, a notice (‘a notice to repair’) specifying the works
required to remedy any breach of the Tenant’s obligations in this Lease as to
the repair and condition of the Premises,

PROVIDED THAT any damage to the Premises as a result of such entry must be made
good by the Landlord to the reasonable satisfaction of the Tenant

 

  3.8.2 Works to be carried out

The Tenant must carry out the works specified in a notice to repair as soon as
reasonably practicable (or immediately in the case of emergencies).

 

  3.8.3 Landlord’s power in default

If within two months of the service of a notice to repair the Tenant has not
started to execute the work referred to in that notice or is not proceeding
diligently with it, or if the Tenant fails to finish the work within a
reasonable period, or if in the Landlord’s Surveyor’s reasonable opinion the
Tenant is unlikely to finish the work within that period, the Tenant must permit
the Landlord to enter the Premises to execute the outstanding work, and must
within 14 days of a written demand pay to the Landlord the cost of so doing and
all proper and reasonable expenses incurred by the Landlord, including legal
costs and surveyor’s fees.

 

  3.9 Alienation

 

  3.9.1 Alienation prohibited

The Tenant must not hold the Premises on trust for another. The Tenant must not
part with possession of the Premises or any part of the Premises or permit
another to occupy them or any part of them except pursuant to a transaction
permitted by and effected in accordance with the provisions of this Lease.

 

  3.9.2 Assignment, subletting and charging of part

The Tenant must not assign, sublet or charge part only of the Premises.

 

  3.9.3 Assignment of the whole

Subject to clauses 3.9.4 CIRCUMSTANCES and 3.9.5 CONDITIONS, the Tenant must not
assign the whole of the Premises without the consent of the Landlord, whose
consent may not be unreasonably withheld or delayed.

 

  3.9.4 Circumstances

If any of the following circumstances — which are specified for the purposes of
the Landlord and Tenant Act 1927 Section 19(1A) — applies either at the date
when application for consent to assign is made to the Landlord, or after that
date but before the Landlord’s consent is given, the Landlord may withhold his
consent. The circumstances are —

3.9.4.1

that any sum due from the Tenant under this Lease remains unpaid,



--------------------------------------------------------------------------------

3.9.4.2

that in the Landlord’s reasonable opinion the assignee is not a person who is
likely to be able to comply with the tenant covenants of this Lease and to
continue to be able to comply with them following the assignment,

3.9.4.3

that without prejudice to clause 3.9.4.2, in the case of an assignment to a
company in the same group as the Tenant within the meaning of the 1954 Act
Section 42 in the Landlord’s reasonable opinion the assignee is a person who is,
or may become, less likely to be able to comply with the tenant covenants of
this Lease than the Tenant requesting consent to assign or

3.9.4.4

that the assignee or any guarantor for the assignee, other than any guarantor
under an authorised guarantee agreement, is a corporation registered — or
otherwise resident — in a jurisdiction in which the order of a court obtained in
England and Wales will not necessarily be enforced against the assignee or
guarantor without any consideration of the merits of the case.

 

  3.9.5 Conditions

The Landlord may impose any or all of the following conditions — which are
specified for the purposes of the Landlord and Tenant Act 1927 Section 19(1A) —
on giving any consent for an assignment by the Tenant, and any such consent is
to be treated as being subject to each of the following conditions —

3.9.5.1

a condition that on or before any assignment and before giving occupation to the
assignee, the Tenant requesting consent to assign, together with any former
tenant who by virtue of the 1995 Act Section 11 was not released on an earlier
assignment of this Lease, must enter into an authorised guarantee agreement in
favour of the Landlord in the terms set out in schedule 6 THE AUTHORISED
GUARANTEE AGREEMENT,

3.9.5.2

a condition that if reasonably so required by the Landlord on an assignment to a
limited company, the assignee must ensure that a maximum of two directors the
company, or some other guarantor or guarantors (up to a maximum of two)
reasonably acceptable to the Landlord, enter into direct covenants with the
Landlord in the form of the guarantor’s covenants contained in clause 6
GUARANTEE PROVISIONS with ‘the Assignee’ substituted for ‘the Tenant’,

3.9.5.3

a condition that upon or before any assignment, the Tenant making the request
for consent to assign must give to the Landlord a copy of the health and safety
file required to be maintained under the Construction (Design and Management)
Regulations 1994 containing full details of all works undertaken to the Premises
by that Tenant, and

3.9.5.4

a condition that if, at any time before the assignment, the circumstances
specified in clause 3.9.4, or any of them, apply, the Landlord may revoke the
consent by written notice to the Tenant.

3.9.5.5

Nothing in this clause shall prevent the Landlord from giving its consent to an
assignment in any of the circumstances or where it is reasonable to do so.



--------------------------------------------------------------------------------

  3.9.6 Charging of the whole

The Tenant must not charge the whole of the Premises without the consent of the
Landlord, whose consent may not be unreasonably withheld or delayed.

 

  3.9.7 Subletting

The Tenant must not sublet the whole of the Premises without the consent of the
Landlord, whose consent may not be unreasonably withheld or delayed.

 

  3.9.8 Terms of a permitted sublease

Every permitted sublease must be granted, without a fine or premium, at a rent
not less than whichever is the greater of the then open market rent payable in
respect of the Premises — to be approved by the Landlord before the sublease is
granted and to be determined by the Surveyor, acting as an expert and not as an
arbitrator — and the Rent, to be payable in advance on the days on which the
Rent is payable under this Lease. Every permitted sublease must contain
provisions approved by the Landlord —

3.9.8.1

for the upwards only review of the rent reserved by it, on the basis set out in
schedule 3 THE RENT AND RENT REVIEW and on the Review Dates,

3.9.8.2

prohibiting the subtenant from doing or allowing anything in relation to the
Premises inconsistent with or in breach of the provisions of this Lease,

3.9.8.3

for re-entry by the sublandlord on breach of any covenant by the subtenant,

3.9.8.4

imposing an absolute prohibition against all dealings with the Premises other
than assignment of the whole,

3.9.8.5

prohibiting assignment of the whole of the Premises without the consent of the
Landlord under this Lease,

3.9.8.6

requiring the assignee on any assignment of the sublease to enter into direct
covenants with the Landlord to the same effect as those contained in clause
3.9.9 SUBTENANT’S DIRECT COVENANTS,

3.9.8.7

requiring on each assignment of the sublease that the assignor enters into an
authorised guarantee agreement in favour of the Landlord in the terms set out in
schedule 6 THE AUTHORISED GUARANTEE AGREEMENT but adapted to suit the
circumstances in which the guarantee is given,

3.9.8.8

prohibiting the subtenant from holding on trust for another or permitting
another to share or occupy the whole or any part of the Premises,

3.9.8.9

imposing in relation to any permitted assignment of the sublease the same
obligations for registration with the Landlord as are contained in this Lease in
relation to dispositions by the Tenant, and

3.9.8.10

excluding the provisions of Sections 24–28 of the 1954 Act from the letting
created by the sublease.



--------------------------------------------------------------------------------

  3.9.9 Subtenant’s direct covenants

Before any permitted subletting, the Tenant must ensure that the subtenant
enters into a direct covenant with the Landlord that while the subtenant is
bound by the tenant covenants of the sublease and while the subtenant is bound
by an authorised guarantee agreement the subtenant will observe and perform the
tenant covenants contained in this Lease — except the covenant to pay the rent
reserved by this Lease — and in that sublease.

 

  3.9.10 Requirement for 1954 Act exclusion

The Tenant must not grant a sublease or permit a subtenant to occupy the
Premises unless an effective agreement has been made to exclude the operation of
Sections 24 to 28 of the 1954 Act pursuant to Section 38A of the 1954 Act.

 

  3.9.11 Enforcement, waiver and variation of subleases

In relation to any permitted sublease, the Tenant must enforce the performance
and observance by every subtenant of the provisions of the sublease, and must
not at any time either expressly or by implication waive any breach of the
covenants or conditions on the part of any subtenant or assignee of any
sublease, or — without the consent of the Landlord, whose consent may not be
unreasonably withheld or delayed — vary the terms or accept a surrender of any
permitted sublease.

 

  3.9.12 Sublease rent review

In relation to any permitted sublease —

3.9.12.1

the Tenant must ensure that the rent is reviewed in accordance with the terms of
the sublease,

3.9.12.2

the Tenant must not agree the reviewed rent with the subtenant without the
approval of the Landlord (such approval not to be unreasonably withheld or
delayed)

3.9.12.3

where the sublease provides such an option, the Tenant must not, without the
approval of the Landlord (such approval not to be unreasonably withheld or
delayed) agree whether the third party determining the revised rent in default
of agreement should act as an arbitrator or as an expert,

3.9.12.4

the Tenant must not, without the approval of the Landlord (such approval not to
be unreasonably withheld or delayed) agree any appointment of a person to act as
the third party determining the revised rent,

3.9.12.5

the Tenant must incorporate as part of his representations to that third party
representations reasonably required by the Landlord, and

3.9.12.6

the Tenant must give notice to the Landlord of the details of the determination
of every rent review within twenty eight days

provided that the Landlord’s approvals specified above may not be unreasonably
withheld

 

  3.9.13 Registration of permitted dealings

Within twenty eight days of any assignment, charge, sublease or any transmission
or other devolution relating to the Premises, the Tenant must produce a
certified copy of any relevant document for registration with the Landlord’s
solicitor, and must pay the Landlord’s solicitor’s reasonable charges for
registration of at least £50.00 plus VAT

 

  3.9.14 Sharing with a group company

Notwithstanding clause 3.9.1 ALIENATION PROHIBITED, the Tenant may share the
occupation of the whole or any part of the Premises with a company that is a
member of the same group as the Tenant within the meaning of the 1954 Act
Section 42, for so long as both companies remain members of that group and
otherwise than in a manner that transfers or creates a legal estate.



--------------------------------------------------------------------------------

  3.10 Nuisance and residential restrictions

 

  3.10.1 Nuisance

The Tenant must not do anything on the Premises, or knowingly allow anything to
remain on them that may be or become or cause a nuisance, or annoyance,
disturbance, inconvenience, injury or damage to the Landlord or his tenants or
the owners or occupiers of adjacent or neighbouring premises.

 

  3.10.2 Auctions, trades and immoral purposes

The Tenant must not use the Premises for any auction sale, any dangerous,
noxious, noisy or offensive trade, business, manufacture or occupation, or any
illegal or immoral act or purpose.

 

  3.10.3 Residential use, sleeping and animals

The Tenant must not use the Premises as sleeping accommodation or for
residential purposes, or keep any animal, bird or reptile on them.

 

  3.11 Costs of applications, notices and recovery of arrears

The Tenant must pay to the Landlord on an indemnity basis all costs, fees,
charges, disbursements and expenses — including, without prejudice to the
generality of the above, those payable to counsel, solicitors, surveyors and
bailiffs — properly and reasonably incurred by the Landlord in relation to or
incidental to —

3.11.1

every application made by the Tenant for a consent or licence required by the
provisions of this Lease, whether it is granted, refused or offered subject to
any qualification or condition or the application is withdrawn unless the
refusal, qualification or condition is unlawful, whether because it is
unreasonable or otherwise PROVIDED THAT any costs paid in this instance will be
paid within 14 days of demand notwithstanding the above provisions

3.11.2

the preparation and service of a notice under the Law of Property Act 1925
Section 146, or by reason of taking proceedings under Sections 146 or 147 of
that Act, even if forfeiture is avoided otherwise than by relief granted by the
court,

3.11.3

the recovery or attempted recovery of arrears of rent or other sums due under
this Lease, and

3.11.4

any steps taken in connection with the preparation and service of a schedule of
dilapidations during or within 3 months of the end of the Term.

 

  3.12 Planning and development

 

  3.12.1 Compliance with the Planning Acts

The Tenant must observe and comply with the provisions and requirements of the
Planning Acts affecting the Premises and their use, and must indemnify the
Landlord, and keep him indemnified, both during the Term and following the end
of it, against all losses in respect of any contravention of those Acts.

 

  3.12.2 Consent for applications

The Tenant must not make any application for planning permission without the
consent of the Landlord, whose consent may not be unreasonably withheld or
delayed in any case where application for and implementation of the planning
permission will not create or give rise to any tax liability for the Landlord or
where the Tenant indemnifies the Landlord against such liability.



--------------------------------------------------------------------------------

  3.12.3 Permissions and notices

The Tenant must at his expense obtain any planning permissions and serve any
notices that may be required to carry out any development on or at the Premises.

 

  3.12.4 Charges and levies

Subject only to any statutory direction to the contrary, the Tenant must pay and
satisfy any charge or levy that may subsequently be imposed under the Planning
Acts in respect of the carrying out or maintenance of any development on or at
the Premises.

 

  3.12.5 Pre-conditions for development

Notwithstanding any consent that may be granted by the Landlord under this
Lease, the Tenant must not carry out any development on or at the Premises until
all necessary notices under the Planning Acts have been served and copies
produced to the Landlord, all necessary permissions under the Planning Acts have
been obtained and produced to the Landlord, and the Landlord has acknowledged
that every necessary planning permission is acceptable to him. The Landlord may
refuse to acknowledge his acceptance of a planning permission on the grounds
that any condition contained in it or anything omitted from it or the period
referred to in it would, in the opinion of the Surveyor, be, or be likely to be,
prejudicial to the Landlord or his reversionary interest in the Premises whether
during or following the end of the Term.

 

  3.12.6 Completion of development

Where a condition of any planning permission granted for development begun
before the end of the Term requires works to be carried out to the Premises by a
date after the end of the Term, the Tenant must, unless the Landlord directs
otherwise, finish those works before the end of the Term.

 

  3.12.7 Security for compliance with conditions

In any case where a planning permission is granted subject to conditions, and if
the Landlord reasonably so requires, the Tenant must provide sufficient security
for his compliance with the conditions and must not implement the planning
permission until the security has been provided.

 

  3.13 Plans, documents and information

 

  3.13.1 Evidence of compliance with this Lease

If so requested, the Tenant must produce to the Landlord or the Surveyor any
plans, documents and other evidence the Landlord reasonably requires to satisfy
himself that the provisions of this Lease have been complied with.

 

  3.13.2 Information for renewal or rent review

N/A

 

  3.14 Indemnities

Save where the Landlord is otherwise indemnified under a policy of insurance
effected hereunder, the Tenant must keep the Landlord fully indemnified against
all losses arising directly or indirectly out of any act, omission or negligence
of the Tenant, or any persons at the Premises expressly or impliedly with his
authority, or any breach or non-observance by the Tenant of the covenants,
conditions or other provisions of this Lease or any of the matters to which this
demise is subject.

 

  3.15 Reletting boards and viewing

Unless a valid court application under the 1954 Act Section 24 has been made at
any time during the last 6 months of the Term and at any time thereafter, the
Tenant must permit the Landlord to enter the Premises on reasonable notice and
at reasonably times and fix and retain in a position so as not to interfere with
the Tenants or any undertenant’s business a board advertising them for
reletting. While any such board is on the Premises the Tenant must permit
viewing of the Premises at reasonable times of the day on reasonable notice



--------------------------------------------------------------------------------

  3.16 Obstruction and encroachment

 

  3.16.1 Obstruction of windows

The Tenant must not stop up, darken or obstruct any window or light belonging to
the Premises.

 

  3.16.2 Encroachments

The Tenant must take all reasonable steps to prevent the construction of any new
window, light, opening, doorway, path, passage, pipe or the making of any
encroachment or the acquisition of any easement in relation to the Premises and
must notify the Landlord promptly upon becoming aware if any such thing is
constructed, encroachment is made or easement acquired, or if any attempt is
made to construct such a thing, encroach or acquire an easement. At the request
of the Landlord the Tenant must adopt such means as are reasonably required to
prevent the construction of such a thing, the making of any encroachment or the
acquisition of any easement.

 

  3.17 Yielding up

At the end of the Term the Tenant must yield up the Premises with vacant
possession, decorated and repaired in accordance with and in the condition
required by the provisions of this Lease, give up all keys of the Premises to
the Landlord, remove tenant’s fixtures and fittings and remove any signs erected
by the Tenant or any of his predecessors in title in, on or near the Premises,
immediately making good any damage caused by their removal.

 

  3.18 Interest on arrears

The Tenant must pay interest on any of the Lease Rents or other sums due under
this Lease that are not paid within 21 days of the date due whether formally
demanded or not the interest to be recoverable as rent. Nothing in this clause
entitles the Tenant to withhold or delay any payment of the Lease Rents or any
other sum due under this Lease or affects the rights of the Landlord in relation
to any non-payment.

 

  3.19 Statutory notices

The Tenant must give full particulars to the Landlord of any notice, direction,
order or proposal relating to the Premises made, given or issued to the Tenant
by any government department or local, public, regulatory or other authority or
court within 14 days of receipt, and if so requested by the Landlord must
produce it to the Landlord. The Tenant must without delay take all necessary
steps to comply with the notice, direction or order. At the request of the
Landlord, but at his own cost, the Tenant must make or join with the Landlord in
making any objection or representation the Landlord deems expedient against or
in respect of any notice, direction, order or proposal.

 

  3.20 Keyholders

The Tenant must ensure that at all times the Landlord and the local police force
have written notice of the name, home address and home telephone number of at
least two keyholders of the Premises.

 

  3.21 Viewing on sale of reversion

The Tenant must, on reasonable notice and at reasonable times of day, at any
time during the Term, permit prospective purchasers of the Landlord’s reversion
or any other interest superior to the Term, or agents instructed in connection
with the sale of the reversion or such an interest, to view the Premises without
interruption provided they have the prior written authority of the Landlord or
his agents.

 

  3.22 Defective premises

The Tenant must give notice to the Landlord upon becoming aware of any defect in
the Premises that might give rise to an obligation on the Landlord to do or
refrain from doing anything in order to comply with the provisions of this Lease
or the duty of care imposed on the Landlord, whether pursuant to the Defective
Premises Act 1972 or otherwise, and must at all times display and maintain any
notices the Landlord from time to time reasonably requires him to display at the
Premises.



--------------------------------------------------------------------------------

  3.23 Replacement guarantor

 

  3.23.1 Guarantor replacement events

In this clause 3.23 references to a ‘guarantor replacement event’ are
references, in the case of an individual, to death, bankruptcy, having a
receiving order made against him, having a receiver appointed under the Mental
Health Act 1983 or entering into a voluntary arrangement and, in the case of a
company, to passing a resolution to wind up, entering into liquidation, a
voluntary arrangement or administration or having a receiver appointed.

 

  3.23.2 Action on occurrence of a guarantor replacement event

Where during the relevant Liability Period a guarantor replacement event occurs
to the Guarantor or any person who has entered into an authorised guarantee
agreement, the Tenant must give notice of the event to the Landlord within 14
days of his becoming aware of it. If so required by the Landlord, the Tenant
must within 56 days obtain some other person reasonably acceptable to the
Landlord to execute a guarantee in the form of the Guarantor’s covenants in
clause 6 GUARANTEE PROVISIONS or the authorised guarantee agreement in schedule
6 THE AUTHORISED GUARANTEE AGREEMENT, as the case may be, for the residue of the
relevant Liability Period.

 

  3.24 Exercise of the Landlord’s rights

The Tenant must permit the Landlord to exercise any of the rights granted to him
by virtue of the provisions of this Lease at all times during the Term without
interruption or interference.

 

  3.25 The Office Covenants

The Tenant must observe and perform the Office Covenants.

 

  3.26 Consent to the Landlord’s release

The Tenant must not unreasonably withhold consent to a request made by the
Landlord under the 1995 Act Section 8 for a release from all or any of the
landlord covenants of this Lease.

 

  3.27 Service Charge

The Tenant will pay on demand to the Landlord such sums as become payable by the
Landlord pursuant to Schedule 4 and Schedule 5 of a Transfer dated the
17th December 2007 and made between Cedar House Investments Limited (1) and
Cosmic Concepts Limited (2)

 

4 Quiet enjoyment

The Landlord covenants with the Tenant to permit the Tenant peaceably and
quietly to hold and enjoy the Premises without any interruption or disturbance
from or by the Landlord or any person claiming under or in trust for him.

 

5 Insurance

 

  5.1 Warranty as to convictions

The Tenant warrants that before the execution of this document he has disclosed
to the Landlord in writing any conviction, judgment or finding of any court or
tribunal relating to the Tenant, or any director, other officer or major
shareholder of the Tenant, of such a nature as to be likely to affect the
decision of any insurer or underwriter to grant or to continue insurance of any
of the Insured Risks.

 

  5.2 Covenant to insure

The Landlord covenants with the Tenant to insure the Premises unless the
insurance is vitiated by any act of the Tenant or by anyone at the Premises
expressly or by implication with his authority other than the Landlord its
servants or agents

 

  5.3 Details of the insurance

 

  5.3.1 Office, underwriters and agency

Insurance is to be effected in such insurance office, or with such underwriters,
and through such agency of repute as the Landlord from time to time reasonably
decides.



--------------------------------------------------------------------------------

  5.3.2 Insurance cover

Insurance must be effected for the following amounts —

5.3.2.1

the sum that the Landlord is from time to time advised is the full cost of
rebuilding and reinstating the Premises, including VAT, architects’, surveyors’,
engineers’, solicitors’ and all other professional persons’ fees, the fees
payable on any applications for planning permission or other permits or consents
that may be required in relation to rebuilding or reinstating the Premises, the
cost of preparation of the site including shoring-up, debris removal,
demolition, site clearance and any works that may be required by statute, and
incidental expenses, and

5.3.2.2

loss of the Rent, taking account of any rent review that may be due, for 3 years

 

  5.3.3 Risks insured

Insurance must be effected against damage or destruction by any of the Insured
Risks to the extent that such insurance may ordinarily be arranged for
properties such as the Premises at commercially competitive rates subject to
such excesses, exclusions or limitations as are standard in the UK insurance
market

 

  5.4 Payment of the Insurance Rent

The Tenant covenants to pay the Insurance Rent for the period commencing on the
Rent Commencement Date and ending on the day before the next policy renewal date
on the date of this Lease, and subsequently to pay the Insurance Rent within 14
days of written demand and, if so demanded, in advance but not more than 2
months in advance of the policy renewal date.

 

  5.5 Suspension of the Rent

 

  5.5.1 Events giving rise to suspension

If and whenever the Premises or any part of them are damaged or destroyed by one
or more of the Insured Risks so that the Premises or any part of them are unfit
for occupation or use or inaccessible and payment of the insurance money is not
refused in whole or in part by reason of any act or default of the Tenant or
anyone at the Premises expressly or by implication with his authority, then the
provisions of clause 5.5.2 SUSPENDING THE RENT are to have effect.

 

  5.5.2 Suspending the Rent

In the circumstances mentioned in clause 5.5.1 EVENTS GIVING RISE TO SUSPENSION
the Rent, or a fair proportion of it according to the nature and the extent of
the damage sustained, is to cease to be payable until the Premises, or the
affected part, have been rebuilt or reinstated so as to render the Premises, or
the affected part, fit for occupation and use and accessible, or until the end
of three years from the destruction or damage, whichever period is the shorter,
the proportion of the Rent suspended and the period of the suspension to be
determined by the Surveyor acting as an expert and not as an arbitrator any
dispute as to the proportion of the Rent suspended or the period of the
suspension to be determined in accordance with the Arbitration Act 1996 by an
arbitrator to be appointed by agreement between the Landlord and the Tenant or
in default by the President or other proper officer for the time being of the
Royal Institution of Chartered Surveyors on the application of either the
Landlord or the Tenant.

 

  5.6 Reinstatement and termination

 

  5.6.1 Obligation to obtain permissions

If and whenever the Premises or any part of them are damaged or destroyed by one
or more of the Insured Risks and payment of the insurance money is not wholly or
partly refused because of any act or default of the Tenant or anyone at the
Premises expressly or by implication with his authority other than the Landlord
its servants and agents, the Landlord must use his best endeavours to obtain all
the planning permissions or other permits and consents (‘permissions’) that are
required under the Planning Acts or otherwise to enable him to rebuild and
reinstate the Premises.



--------------------------------------------------------------------------------

  5.6.2 Obligation to reinstate

Subject to the provisions of clause 5.6.3 RELIEF FROM THE OBLIGATION TO
REINSTATE, and, if any permissions are required, after they have been obtained,
the Landlord must as soon as reasonably practicable apply all money received in
respect of the insurance effected by the Landlord pursuant to this Lease, except
sums in respect of loss of the Rent, in rebuilding or reinstating the Premises
making up any difference between the cost of rebuilding and reinstating and the
money received out of the Landlords own money.

 

  5.6.3 Relief from the obligation to reinstate

The Landlord need not rebuild or reinstate the Premises if and for so long as
rebuilding or reinstatement is prevented because —

5.6.3.1

the Landlord, despite using his best endeavours, cannot obtain any necessary
permission,

5.6.3.2

any permission is granted subject to a lawful condition with which in all the
circumstances it is unreasonable to expect the Landlord to comply,

5.6.3.3

there is some defect or deficiency in the site on which the rebuilding or
reinstatement is to take place that means it can only be undertaken at a cost
that is unreasonable in all the circumstances,

5.6.3.4

the Landlord is unable to obtain access to the site to rebuild or reinstate,

5.6.3.5

the rebuilding or reinstating is prevented by war, act of God, government
action, strike or lock-out, or because of the occurrence of any other
circumstances beyond the Landlord’s control.

 

  5.6.4 Notice to terminate

If at the end of the period of 3 years starting on the date of the damage or
destruction the Premises are still not fit for the Tenant’s occupation and use,
either the Landlord or the Tenant may by notice served at any time within 6
months of the end of that period (‘a notice to terminate following failure to
reinstate’) implement the provisions of clause 5.6.5 TERMINATION FOLLOWING
FAILURE TO REINSTATE.

 

  5.6.5 Termination following failure to reinstate

On service of a notice to terminate following failure to reinstate, the Term is
to cease absolutely — but without prejudice to any rights or remedies that may
have accrued — and all money received in respect of the insurance effected by
the Landlord pursuant to this Lease is to belong to the Landlord absolutely.

 

  5.7 Tenant’s further insurance covenants

The Tenant covenants with the Landlord to observe and perform the requirements
contained in this clause 5.7.

 

  5.7.1 Requirements of insurers

Provided any such requirements have been notified to the Tenant, the Tenant must
comply with all the requirements and recommendations of the insurers.

 

  5.7.2 Policy avoidance and additional premiums

The Tenant must not do or omit anything that could cause any insurance policy on
or in relation to the Premises to become wholly or partly void or voidable, or
do or omit anything by which additional insurance premiums may become payable
unless he has previously notified the Landlord and has agreed to pay the
increased premium.



--------------------------------------------------------------------------------

  5.7.3 Fire-fighting equipment

The Tenant must keep the Premises supplied with such fire fighting equipment as
the insurers and the fire authority require and must maintain the equipment to
their satisfaction and in efficient working order. At least once in every 12
months the Tenant must cause any sprinkler system and other fire fighting
equipment to be inspected by a competent person.

 

  5.7.4 Combustible materials

The Tenant must not store on the Premises or bring onto them anything of a
specially combustible, inflammable or explosive nature, and must comply with the
requirements and recommendations of the fire authority and the requirements of
the Landlord as to fire precautions relating to the Premises.

 

  5.7.5 Fire escapes, equipment and doors

The Tenant must not obstruct the access to any fire equipment or the means of
escape from the Premises, or lock any fire door while the Premises are occupied.

 

  5.7.6 Notice of events affecting the policy

The Tenant must give notice to the Landlord as soon as reasonably practicable
upon becoming aware of any event that might affect any insurance policy on or
relating to the Premises, and any event against which the Landlord may have
insured under this Lease.

 

  5.7.7 Notice of convictions

The Tenant must give notice to the Landlord as soon as practicable of any
conviction, judgment or finding of any court or tribunal relating to the Tenant,
or any director other officer or major shareholder of the Tenant, of such a
nature as to be likely to affect the decision of any insurer or underwriter to
grant or to continue any insurance.

 

  5.7.8 Other insurance

If at any time the Tenant is entitled to the benefit of any insurance of the
Premises that is not effected or maintained in pursuance of any obligation
contained in this Lease, the Tenant must apply all money received by virtue of
that insurance in making good the loss or damage in respect of which the money
is received.

 

  5.7.9 Reinstatement on refusal of money through default

If at any time the Premises or any part of them are damaged or destroyed by one
or more of the Insured Risks and the insurance money under the policy of
insurance effected by the Landlord pursuant to his obligations contained in this
Lease is wholly or partly irrecoverable because of any act or default of the
Tenant or of anyone at the Premises expressly or by implication with his
authority other than the Landlord its servants or agents, the Tenant must
immediately, at the option of the Landlord, either rebuild and reinstate the
Premises or the part of them destroyed or damaged, to the reasonable
satisfaction and under the supervision of the Surveyor — in which case, on
completion of the rebuilding and refurbishment, the Landlord must pay to the
Tenant the amount that the Landlord has actually received under the insurance
policy in respect of the destruction or damage — or pay to the Landlord on
demand with interest the amount of the insurance money so irrecoverable — in
which case the provisions of clauses 5.5 SUSPENSION OF THE RENT and 5.6
REINSTATEMENT AND TERMINATION are to apply.

 

  5.8 Landlord’s further insurance covenants

The Landlord covenants with the Tenant to produce to the Tenant on reasonable
request a copy of the policy and the last premium renewal receipt or reasonable
evidence of the terms of the policy and the fact that the last premium has been
paid and to notify the Tenants of any material change in the risks covered by
the policy from time to time.

 

6 Guarantee provisions

 

  6.1 The Guarantor’s covenants

 

  6.1.1 Nature and duration

The Guarantor’s covenants with the Landlord are given as sole or principal
debtor or covenantor, with the landlord for the time being and with all his
successors in title without the need for any express assignment, and the
Guarantor’s obligations to the Landlord will last throughout the Liability
Period.



--------------------------------------------------------------------------------

  6.1.2 The covenants

The Guarantor covenants with the Landlord to observe and perform the
requirements of this clause 6.1.2.

 

  6.1.2.1 Payment of rent and performance of the Lease

The Tenant must pay the Lease Rents and VAT charged on them punctually and
observe and perform the covenants and other terms of this Lease, and if, at any
time during the Liability Period while the Tenant is bound by the tenant
covenants of this Lease, the Tenant defaults in paying the Lease Rents or in
observing or performing any of the covenants or other terms of this Lease, then
the Guarantor must pay the Lease Rents and observe or perform the covenants or
terms in respect of which the Tenant is in default and make good to the Landlord
on demand, and indemnify the Landlord against, all losses resulting from such
non-payment, non-performance or non-observance notwithstanding —

 

(a) any time or indulgence granted by the Landlord to the Tenant, any neglect or
forbearance of the Landlord in enforcing the payment of the Lease Rents or the
observance or performance of the covenants or other terms of this Lease, or any
refusal by the Landlord to accept rent tendered by or on behalf of the Tenant at
a time when the Landlord is entitled — or will after the service of a notice
under the Law of Property Act 1925 Section 146 be entitled — to re-enter the
Premises,

 

(b) that the terms of this Lease may have been varied by agreement between the
Landlord and the Tenant,

 

(c) that the Tenant has surrendered part of the Premises — in which event the
liability of the Guarantor under this Lease is to continue in respect of the
part of the Premises not surrendered after making any necessary apportionments
under the Law of Property Act 1925 Section 140, and

 

(d) anything else (other than a release by deed) by which, but for this clause
6.1.2.1, the Guarantor would be released.

 

  6.1.2.2 New lease following disclaimer

If, at any time during the Liability Period while the Tenant is bound by the
tenant covenants of this Lease, any trustee in bankruptcy or liquidator of the
Tenant disclaims this Lease, the Guarantor must, if so required by notice served
by the Landlord within 60 days of the Landlord’s becoming aware of the
disclaimer, take from the Landlord forthwith a lease of the Premises for the
residue of the Term as at the date of the disclaimer, at the Rent then payable
under this Lease and subject to the same covenants and terms as in this Lease —
except that the Guarantor need not ensure that any other person is made a party
to that lease as guarantor — the new lease to commence on the date of the
disclaimer. The Guarantor must pay the costs of the new lease and VAT charged
thereon, save where such VAT is recoverable or available for set-off by the
Landlord as input tax, and execute and deliver to the Landlord a counterpart of
the new lease.

 

  6.1.2.3 Payments following disclaimer

If this Lease is disclaimed and the Landlord does not require the Guarantor to
accept a new lease of the Premises in accordance with clause 6.1.2.2 NEW LEASE
FOLLOWING DISCLAIMER, the Guarantor must pay to the Landlord on demand an amount
equal to the Lease Rents for the period commencing with the date of the
disclaimer and ending on whichever is the earlier of the date six months after
the disclaimer, the date, if any, upon which the Premises are relet and the end
of the Term.



--------------------------------------------------------------------------------

  6.1.2.4 Guarantee of the Tenant’s liabilities under an authorised guarantee
agreement

If, at any time during the Liability Period while the Tenant is bound by an
authorised guarantee agreement, the Tenant makes any default in his obligations
under that agreement, the Guarantor must make good to the Landlord on demand,
and indemnify the Landlord against, all losses resulting from that default
notwithstanding —

(a) any time or indulgence granted by the Landlord to the Tenant, or neglect or
forbearance of the Landlord in enforcing the payment of any sum or the
observance or performance of the covenants of the authorised guarantee
agreement,

(b) that the terms of the authorised guarantee agreement may have been varied by
agreement between the Landlord and the Tenant, or

(c) anything else (other than a release by deed) by which, but for this clause
6.1.2.4, the Guarantor would be released.

 

  6.1.3 Severance

 

  6.1.3.1 Severance of void provisions

Any provision of this clause 6 rendered void by virtue of the 1995 Act
Section 25 is to be severed from all remaining provisions, and the remaining
provisions are to be preserved.

 

  6.1.3.2 Limitation of provisions

If any provision in this clause 6 extends beyond the limits permitted by the
1995 Act Section 25, that provision is to be varied so as not to extend beyond
those limits.

 

7 Forfeiture

If and whenever during the Term —

 

  7.1     

the Lease Rents, or any of them or any part of them, or any VAT payable on them,
are outstanding for 21 days after becoming due, whether formally demanded or
not, or

 

  7.2     

the Tenant materially breaches any covenant or other term of this Lease, or

 

  7.3     

the Tenant, being an individual, becomes subject to a bankruptcy order, or has
an interim receiver appointed to his property, or

 

  7.4     

the Tenant, being a company, enters into liquidation whether compulsory or
voluntary — but not if the liquidation is for amalgamation or reconstruction of
a solvent company — or enters into administration or has a receiver appointed
over all or any part of its assets, or

 

  7.5     

the Tenant enters into or makes a proposal to enter into any voluntary
arrangement pursuant to the Insolvency Act 1986 or any other arrangement or
composition for the benefit of his creditors , or

 

  7.6     

the Tenant has any distress, sequestration or execution levied on his goods,
and, where the Tenant is more than one person, if and whenever any of the events
referred to in this clause happens to any one or more of them, the Landlord may
at any time re-enter the Premises or any part of them in the name of the whole —
even if any previous right of re-entry has been waived — and thereupon the Term
is to cease absolutely but without prejudice to any rights or remedies that may
have accrued to the Landlord against the Tenant in respect of any breach of
covenant or other term of this Lease, including the breach in respect of which
the re-entry is made.



--------------------------------------------------------------------------------

8 Miscellaneous

 

  8.1 Exclusion of warranty as to use

Nothing in this Lease or in any consent granted by the Landlord under this Lease
is to imply or warrant that the Premises may lawfully be used under the Planning
Acts for the Permitted Use.

 

  8.2 Exclusion of third party rights

Nothing in this Lease is intended to confer any benefit on any person who is not
a party to it.

 

  8.3 Representations

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord, except any such statement or representation expressly set out in this
Lease or in written correspondence between Solicitors.

 

  8.4 Documents under hand

While the Landlord is a limited company or other corporation, any licence,
consent, approval or notice required to be given by the Landlord is to be
sufficiently given if given under the hand of a director, the secretary or other
duly authorised officer of the Landlord or by the Surveyor on behalf of the
Landlord.

 

  8.5 Tenant’s property

If, after the Tenant has vacated the Premises at the end of the Term, any
property of his remains in or on the Premises and he fails to remove it within
14 days after a written request from the Landlord to do so, or, if the Landlord
is unable to make such a request to the Tenant, within 28 days from the first
attempt to make it, then the Landlord may, as the agent of the Tenant, sell that
property. The Tenant must indemnify the Landlord against any liability incurred
by the Landlord to any third party whose property is sold by him in the mistaken
belief held in good faith — which is to be presumed unless the contrary is
proved — that the property belonged to the Tenant. If, having made reasonable
efforts to do so, the Landlord is unable to locate the Tenant, then the Landlord
may retain the proceeds of sale absolutely unless the Tenant claims them within
three months of the date upon which he vacated the Premises. The Tenant must
indemnify the Landlord against any damage occasioned to the Premises and any
losses caused by or related to the presence of the property in or on the
Premises.

 

  8.6 Compensation on vacating excluded

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises is excluded to the extent that the law allows.

 

  8.7 Notices

 

  8.7.1 Form and service of notices

A notice under this Lease must be in writing and, unless the receiving party or
his authorised agent acknowledges receipt, is valid if, and only if —

8.7.1.1

it is given by hand, sent by registered post or recorded delivery, or sent by
fax provided that a confirmatory copy is given by hand or sent by registered
post or recorded delivery on the same day, and

8.7.1.2

it is served —

 

(a) where the receiving party is a company incorporated within Great Britain, at
the registered office,

 

(b) where the receiving party is the Tenant and the Tenant is not such a
company, at the Premises, and



--------------------------------------------------------------------------------

(c) where the receiving party is the Landlord or the Guarantor and that party is
not such a company, at that party’s address shown in this Lease or at any
address specified in a notice given by that party to the other parties.

 

  8.7.2 Deemed delivery

 

  8.7.2.1 By registered post or recorded delivery

Unless it is returned through the Royal Mail undelivered, a notice correctly
addressed and sent by registered post or recorded delivery is to be treated as
served on the third working day after posting whenever and whether or not it is
received.

 

  8.7.2.2 By fax

A notice sent by fax is to be treated as served on the day upon which it is
sent, or the next working day where the fax is sent after 1600 hours or on a day
that is not a working day, whenever and whether or not it or the confirmatory
copy is received unless the confirmatory copy is returned through the Royal Mail
undelivered.

 

  8.7.2.3 ‘A working day’

References to ‘a working day’ are references to a day when the United Kingdom
clearing banks are open for business in the City of London.

 

  8.7.3 Joint recipients

If the receiving party consists of more than one person, a notice to one of them
is notice to all.

 

  8.8. TENANT’S BREAK CLAUSE

The Tenant may determine this Lease at any time after the third anniversary of
the commencement of this Lease by giving not less than 6 months prior written
notice and upon the expiration of such notice the Term shall cease and determine
without prejudice to the rights of either party against the other in respect of
any antecedent breach of covenants. Termination by the Tenant is conditional
upon:

8.8.1

The Tenant having paid the rents reserved by this lease in this lease up to the
date of expiry of the notice and;

8.8.2

On expiry of the notice the Tenant delivering up to the Landlord the whole of
the Property with vacant possession

 

  8.9 New lease

This Lease is a new tenancy for the purposes of the 1995 Act Section 1.

Schematic



--------------------------------------------------------------------------------

Schedule 1: The rights reserved

 

1-1 Right of entry to inspect

The right to enter, or in emergency to break into and enter, the Premises at any
time during the Term at reasonable times and on reasonable notice except in
emergency to inspect them, to take schedules or inventories of fixtures and
other items to be yielded up at the end of the Term, and to exercise any of the
rights granted to the Landlord elsewhere in this Lease the Landlord making good
any damage caused thereby to the reasonable satisfaction of the Tenant

 

1-2 Access on renewal or rent review

The right to enter the Premises with the Surveyor and the third party
determining the Rent under any provisions for rent review contained in this
Lease at any time convenient hours and on reasonable prior notice to inspect and
measure the Premises for all purposes connected with any pending or intended
step under the 1954 Act or the implementation of the provisions for rent review
the Landlord making good any damage caused thereby to the reasonable
satisfaction of the Tenant

 

1-3 DY424130

The Premises are subject to all rights excepted and reserved as set out in the
title entries to the above title number as at 15:15 on the 14th July, 2008



--------------------------------------------------------------------------------

Schedule 2: The Rights Granted

2-1

The Premises have the benefit of the rights set out in the Property Register of
Title Number DY424130 as at 15:15 on the 14th July, 2008



--------------------------------------------------------------------------------

Schedule 3: The rent and rent review

N/A



--------------------------------------------------------------------------------

Schedule 4: The Office Covenants

 

4-1 Use

 

  4-1.1 Use as offices

The Tenant must not use the Premises for any purpose other than the Permitted
Use.

 

  4-1.2 Cesser of business

The Tenant must not cease carrying on business in the Premises or leave the
Premises continuously unoccupied for more than 1 month without notifying the
Landlord and providing such caretaking or security arrangements for the
protection of the Premises as the Landlord reasonably requires and the insurers
or underwriters require.

 

  4-1.3 Noxious discharges

The Tenant must not discharge into any of the Conduits or the Adjoining Conduits
any noxious or deleterious matter or any other substance that might cause an
obstruction in or danger or injury to the Conduits or the Adjoining Conduits or
be or become a source of obstruction, danger or injury, and in the event of any
such obstruction, danger or injury the Tenant must forthwith make good any
damage to the satisfaction of the Surveyor.

 

  4-1.4 Window cleaning

The Tenant must clean both sides of all windows and window frames in the
Premises at least once every month.

 

  4-1.5 Sound audible outside

The Tenant must not play or use in the Premises any musical instrument, audio or
other equipment or apparatus that produces sound that may be heard outside the
Premises.

 

4-2 Ceiling and floor loading

 

  4-2.1 Heavy items

The Tenant must not bring onto or permit to remain on the Premises any safes,
machinery, goods or other articles that will or may strain or damage the
Premises or any part of them.

 

  4-2.2 Protection of ceilings

The Tenant must not without the consent of the Landlord (such consent not to be
unreasonably withheld or delayed) suspend anything from any ceiling on the
Premises.

 

  4-2.3 Expert advice

If the Tenant applies for the Landlord’s consent under paragraph 4-2.2
PROTECTION OF CEILINGS the Landlord may (if reasonable having regard to the
nature of the application) consult any engineer or other person in relation to
the ceiling loading proposed by the Tenant, and the Tenant must repay the
reasonable and proper fees of the engineer or other person to the Landlord
within 14 days of written demand.

 

4-3 Machinery

 

  4-3.1 Noisy machinery

The Tenant must not install or use in or upon the Premises any machinery or
apparatus other than usual office machinery that will cause noise or vibration
that can be heard or felt in nearby premises or outside the Premises or that may
cause damage.

 

  4-3.2 Maintenance of machinery

The Tenant must keep all machinery and equipment on the Premises (‘the
Machinery’) properly maintained and in good working order and for that purpose
must employ reputable contractors.



--------------------------------------------------------------------------------

  4-3.3 Renewal of parts

The Tenant must renew all working and other parts of the Machinery as and when
necessary or when recommended by the Contractors.

 

  4-3.4 Operation

The Tenant must ensure by directions to his staff and otherwise that the
Machinery is properly operated.

 

4-4 Heating, cooling and ventilation

 

  4-4.1 Interference and additional loading

Save as may hve been approved by the Landlord under the provisions of this
Lease, the Tenant must not do anything that interferes with the heating, cooling
or ventilation in the Premises or that imposes an additional load on any
heating, cooling or ventilation plant and equipment in the Premises.



--------------------------------------------------------------------------------

Schedule 5: The subjections

All the matters contained mentioned or referred to in Title Number DY424130 as
at 15:15 on 14th July, 2008



--------------------------------------------------------------------------------

Schedule 6: The authorised guarantee agreement

THIS GUARANTEE is made the              day of

BETWEEN:

 

(1) (name of outgoing tenant) [of (address) (or as appropriate) the registered
office of which is at (address)][Company Registration no …](‘the Guarantor’) and

 

(2) (name of landlord) [of (address) (or as appropriate) the registered office
of which is at (address)][Company Registration no …] (‘the Landlord’)

NOW THIS DEED WITNESSES as follows:

 

1 Definitions and interpretation

For all purposes of this guarantee the terms defined in this clause have the
meanings specified.

 

  1.1 ‘The Assignee’

‘The Assignee’ means (insert name of incoming tenant) [Company Registration no
…].

 

  1.2 ‘The Lease’

‘The Lease’ means the lease of (insert address or description of demised
premises) dated (date) and made between (name of original landlord) and (name of
original tenant) [and (name of original guarantor)] for a term of (number) years
commencing on and including (commencement date) [and varied by a deed dated
(date) and made between (names of parties)].

 

  1.3 ‘The Premises’

‘The Premises’ means the premises demised by the Lease.

 

  1.4 ‘Trigger Event’

‘Trigger Event’ means:

1.4.1

disclaimer of the Lease;

1.4.2

forfeiture of the Lease; or

1.4.3

while the Lease is vested in the Assignee (being a corporation), the dissolution
or ceasing to exist of the Assignee.

 

  1.5 Terms from the Landlord and Tenant (Covenants) Act 1995

The expressions ‘authorised guarantee agreement’ and ‘tenant covenants’ have the
same meaning in this guarantee as in the Landlord and Tenant (Covenants) Act
1995 Section 28(1).

 

  1.6 Period of liability

Any reference in this deed to the period during which the Assignee is bound by
the tenant covenants of the Lease includes any agreed or statutory continuation
of the term granted by the Lease.

 

  1.7 References to clauses

Any reference in this deed to a clause without further designation is to be
construed as a reference to the clause of this deed so numbered.

 

2 Recitals

 

  2.1 Consent required

By clause  3/9 of the Lease, the Landlord’s consent to an assignment of the
Lease is required.



--------------------------------------------------------------------------------

  2.2 Agreement to consent

The Landlord has agreed to give consent to the assignment to the Assignee on
condition that the Guarantor enters into this guarantee.

 

  2.3 Effective time

This guarantee takes effect only when the Lease is assigned to the Assignee.

 

3 Guarantor’s covenants

In consideration of the Landlord’s consent to the assignment, the Guarantor
covenants (both as primary obligor and also by way of indemnity and guarantee)
with the Landlord and without the need for any express assignment with all his
successors in title as set out in this clause 3.

 

  3.1 Payment and performance

While the Assignee is bound by the tenant covenants of the Lease (or would be so
bound but for the happening of a Trigger Event) the Assignee will pay the rents
and observe and perform the tenant covenants and other terms of the Lease, and
if the Assignee should fail to do so, the Guarantor must pay the rents and
observe and perform the tenant covenants or terms in respect of which the
Assignee is (or would be but for the happening of a Trigger Event) in default,
and make good to the Landlord on demand, and indemnify the Landlord against, all
losses, damages, costs and expenses resulting from such non-payment,
non-performance or non-observance notwithstanding—

3.1.1

any time or indulgence granted by the Landlord to the Assignee, or any neglect
or forbearance of the Landlord in enforcing the payment of the rents or the
observance or performance of the covenants or other terms of the Lease, or any
refusal by the Landlord to accept rents tendered by or on behalf of the Assignee
at a time when the Landlord is entitled, or would after the service of a notice
under the Law of Property Act 1925 Section 146 be entitled, to re-enter the
Premises,

3.1.2

that the terms of the Lease may have been varied by agreement between the
parties [provided that no variation is to bind the Guarantor to the extent that
it is materially prejudicial to him],

3.1.3

that the Assignee has surrendered part of the Premises, in which event the
liability of the Guarantor under the Lease is to continue in respect of the part
of the Premises not surrendered after making any necessary apportionments under
the Law of Property Act 1925 Section 140, and

3.1.4

anything else by which, but for this clause 3.1, the Guarantor would have been
released.

 

  3.2 New lease following Trigger Event

The Guarantor must, if required by written notice served by the Landlord within
60 days of the Landlord’s receiving written notice of a Trigger Event occurring,
take from the Landlord forthwith a lease of the Premises for the residue of the
contractual term of the Lease as at the date of the Trigger Event, at the rent
then payable under the Lease (or which would be payable but for any abatement of
rent in accordance with the Lease or any statutory restriction or modification)
and subject to the same covenants and terms as in the Lease—except that the
Guarantor need not ensure that any other person is made a party to that lease as
guarantor—the new lease to commence on the date of the Trigger Event. The
Guarantor must pay the costs of the new lease and execute and deliver to the
Landlord a counterpart of it.



--------------------------------------------------------------------------------

  3.3 Payments following Trigger Event

3.3.1

The Guarantor must pay to the Landlord on demand an amount calculated in
accordance with clause 3.3.2 if:

3.3.1.1

a Trigger Event occurs; and

3.3.1.2

the Guarantor’s obligations under clause 3.1 are determined; and

3.3.1.3

the Landlord does not require the Guarantor to accept a new lease in accordance
with clause 3.2; and

3.3.1.4

either (in the case of disclaimer) no vesting order is made in respect of the
Lease or (in the case of forfeiture) relief from forfeiture has not been granted
to any person.

3.3.2

The amount referred to in clause 3.3.1 shall be equal to the rents reserved by
the Lease for the period commencing with the date of the Trigger Event and
ending on whichever is the earlier of the date 6 months after the Trigger Event,
the date, if any, on which the Premises are relet, and the end of the
contractual term of the Lease.

 

4 Landlord’s covenant

The Landlord covenants with the Guarantor to notify the Guarantor in writing
within 7 days of being informed of the facts bringing the Guarantor’s liability
under this guarantee to an end.

 

5 Severance

 

  5.1 Severance of void provisions

Any provision of this deed rendered void by virtue of the Landlord and Tenant
(Covenants) Act 1995 section 25 is to be severed from all remaining provisions,
and the remaining provisions are to be preserved.

 

  5.2 Limitation of provisions

If any provision in this deed extends beyond the limits permitted by the
Landlord and Tenant (Covenants) Act 1995 Section 25, that provision is to be
varied so as not to extend beyond those limits.



--------------------------------------------------------------------------------

Dilapidation Report

 

Address:

14 Pride Point

Pride Park

Derby

DE24REX

  

Lionbridge: J Towers

 

Date: 30-07-2009

Entrance and Hallway

Metal framed double door entrance leading to hallway with stairs to upper floor,
3 toilets (1 disabled, 1 gents and 1 ladies).

Entrance doors - left hand door, dropped slightly catching on lower frame.

Decor good condition - with minor marks and repaired damage to wall facing
stairway.

Door frames, skirting etc in good condition.

Carpeting as new, apart from small stains below stairs.

Production Area - right off hallway

Blinds - good condition.

Decor good condition - with minor marks.

Door frames, skirting etc in good condition.

Carpeting as new

Rear Right Corner Office

Blinds - good condition.

Decor good condition - with minor marks.

Settling cracks below window, with some minor damage to plaster

Door frames, skirting etc in good condition.

Carpeting as new

Rear Glass Fronted Office

Blinds - good condition.

Decor good condition - with minor marks.

Settling cracks below window, with some minor damage to plaster

Door frames, skirting etc in good condition.

Carpeting as new

Minor scuff marks on ceiling tiles

Rear Corridor

Decor good condition - with minor marks.

Door frames, skirting etc in good condition.

Carpeting as new

Kitchen

Decor good condition- with minor marks.

Door frames, skirting etc in good condition.

Tiled floor as new

Kitchen units as new

Work surfaces as new

 

Dilapidation Report – Jul 2007

   30 July 2009        



--------------------------------------------------------------------------------

Rear Glass Fronted Office - opposite kitchen

Blinds - good condition.

Decor reasonable condition - with some marks and minor damage to plaster.

Settling cracks below window, with some minor damage to plaster.

BT stickers to wall below window.

Door frames, slightly marked.

Carpeting as new

Minor scuff marks on ceiling tiles

Production Area - left off hallway

Blinds - good condition.

Decor good condition - with minor marks.

Door frames, skirting etc in good condition.

Carpeting as new, printer toner stain on carpet to right of door from hallway

Minor damage to ceiling tiles

Rear Left Corner Office

Blinds - good condition.

Decor good condition - with minor marks.

Door frames, skirting etc in good condition.

Carpeting as new

1 damaged ceiling tile

Velcro stickers to wall

Rear Glass Fronted Office

Blinds - good condition.

Decor good condition - with minor marks.

Door frames, skirting etc in good condition.

Carpeting as new.

1 damaged ceiling tile.

Damaged door stop.

Stairs and Landing

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Upper Floor Corridor

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Minor area of loose plaster below window.

Blinds - good condition.

Training Room 1

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

1 slightly damaged floor box.

Blinds - good condition.

 

Dilapidation Report – Jul 2007

   30 July 2009                



--------------------------------------------------------------------------------

Training Room 2

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Blinds - good condition.

Training Room 3

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Blinds - good condition.

Training Room 4

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Blinds - good condition.

Minor marks to ceiling tiles

Key missing to folding partition

Training Room 5

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Blinds - good condition.

Training Room 6

Decor good condition.

Door frames, skirting etc in good condition.

Carpeting as new.

Blinds good condition.

Damage to 1 ceiling tile.

Toilets - all (6 in total)

Decor good condition.

Door frames, skirting etc in good condition.

Sanitary ware good condition.

Flooring good condition.

Exterior of building

Building good condition.

Pathways good condition.

1 drain grille damaged to left front of building.

 

Dilapidation Report – Jul 2007

   30 July 2009



--------------------------------------------------------------------------------

SIGNED as a Deed by

COSMIC CONCEPTS LIMITED

acting by a Director and Director/Secretary

 

/s/ BALLY SHANKER Director

 

Director/Secretary

Signed as a Deed by the

said LAMBHAR SINGH RAI AND

SUKHJIT KAUR RAI in the presence of :-

 

     /s/ LAMBHAR SINGH RAI AND   /s/ SUKHJIT KAUR RAI   

 

SIGNED as a Deed by    

LIONBRIDGE (UK) LIMITED

 

acting by:

    /s/ CHRIS WEDGWOOD     Director     /s/ IAN MIDDLEMISS    
Director/Secretary